Citation Nr: 0020607	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  97-33 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a left eye 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from June 1963 to April 
1965.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

The veteran's claim was remanded by the Board in September 
1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.
 
2.  The veteran does not have a current left eye disability 
that is related to his active service.


CONCLUSION OF LAW

A left eye disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).
 
The veteran maintains that his visual acuity in his left eye 
has decreased due to a welding flash-burn injury of his left 
eye during service.  

On examination for entry to active duty in June 1963 the 
veteran was noted to have 20/30 vision in the left eye.  A 
July 1963 service medical record indicates that the veteran 
had moderate infection of the conjunctiva of the eyes after 
being exposed to a welding arc the previous day.  Later in 
July 1963 the veteran reported decreased vision in both eyes 
over the previous year.  The veteran had 20/40 vision in the 
left eye.  Fundoscopic examination of the left eye was 
normal.  On examination for discharge from service in March 
1965 the veteran was noted to have 20/25 vision in the left 
eye.

On VA hospitalizations in 1996 for disabilities not at issue, 
examination revealed the veteran to have reactive pupils and 
normal conjunctivae.  His fundi did not show any acute 
changes, no nystagmus was noted, and the pupils were equal on 
both sides.

The veteran complained of blurry vision on VA general medical 
examination in December 1996.  He reported that this problem 
began while in service.  Objectively the visual fields were 
grossly intact.  Pupils were equal, round and reactive to 
light.  VA optometry examination in December 1996 revealed 
the veteran to have myopic astigmatism/presbyopia and a 
corneal scar of the left eye.

The veteran was afforded a VA optometry examination in 
January 2000.  The veteran reported that he injured his left 
eye in an arc welding accident in 1963, while he was in 
service.  He complained of decreased vision since the injury.  
He also complained of trouble with glare.  He had no left eye 
pain or discomfort.  The VA examiner stated that the veteran 
had a corneal scar of the left eye, possibly secondary to a 
flash-burn and/or treatment that occurred in 1963 while in 
service.  The examiner did not believe that the veteran had 
any decreased vision from the scar, but it was possible that 
he had some associated glare and/or distortion from the scar.  
The VA optometrist's worksheet indicates that his impression 
was corneal scar of the left eye possibly secondary to flash-
burn and/or treatment in 1963, without decreased visual 
acuity, but with probable associated metamorphopsia and night 
glare.  The corrected left eye visual acuity was 20/30.

While the veteran believes that he has decreased visual 
acuity of the left eye due to an inservice eye injury, none 
of the medical evidence of record has linked the veteran's 
decreased visual acuity to service.  Furthermore, the January 
2000 VA optometrist stated that the veteran's decreased 
visual acuity was not related to any incident of service.  

The January 2000 VA optometrist did note a left eye corneal 
scar that was "possibly" related to the inservice flash-
burn accident or to eye treatment for that accident.  The VA 
optometrist then went on to say that the current left corneal 
scar resulted in possible or probable distortion and night 
glare.  The Board does not find the January 2000 statement of 
a VA optometrist that the veteran possibly has a left corneal 
scar due to service to be sufficient to indicate that it is 
as likely as not related to service.  See Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992), (United States Court 
of Appeals for Veterans Claims held that there was a 
plausible basis for the Board's decision that a disability 
was not incurred in service where even the medical evidence 
favorable to the appellant's claim did little more than 
suggest the possibility that the veteran's illness might have 
been caused by his wartime radiation exposure).  While it is 
possible that the corneal scar might be related to service, 
the contemporary service medical records fail to show the 
presence of such a scar.  The Board notes that the service 
medical records reveal no residuals of the flash-burn of the 
eyes in 1963.  A corneal scar of the left eye was not noted 
at that time and no eye disability related to the flash-burn 
incident or any other incident of service was noted in the 
remainder of the service medical records, or the March 1965 
discharge examination report.  Post service records are 
silent to a left corneal scar until December 1996, more than 
30 years after discharge from service.  The Board is of the 
opinion that the preponderance of the evidence indicates that 
if there was any injury to the left eye in service it must 
have been acute and transitory in nature and resolved without 
any continuing disability.  Accordingly, service connection 
for residuals of a left eye injury is not warranted.


ORDER

Entitlement to service connection for residuals of a left eye 
injury is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 


